Citation Nr: 0605028	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  05- 16 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbosacral strain.

2.  Entitlement to service connection for lumbosacral strain.


ATTORNEY FOR THE BOARD

Robert Pezold, Associate Counsel


INTRODUCTION

The veteran had active duty service with the United States 
Army from May 1974 until June 1977.  The veteran also served 
in the U.S. Army Reserve from February 22, 1974 to May 30, 
1974 and from June 16, 1977 to August 28, 1978, the Army 
National Guard from August 29, 1978 to August 28, 1979; the 
U.S. Army Reserve from August 29, 1979 to October 12, 1979, 
and the U.S. Air Force Reserve from October 13, 1979 to 
October 12, 1981.  He was a member of the Arkansas Air 
National Guard during the period from November 7, 1981 
through December 31, 2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO), which denied the benefits sought on 
appeal.

The reopened claim of entitlement to service connection for 
lumbosacral strain is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  An unappealed March 1999 rating decision denied service 
connection for lumbosacral strain.

2.  The evidence added to the record since March 1999, when 
viewed in the context of the entire record relates to an 
unestablished fact necessary to substantiate the claim.

CONCLUSION OF LAW

The March 1999 rating decision which denied service 
connection for lumbosacral strain is final, and new and 
material evidence has been received to reopen the claim for 
service connection for lumbosacral strain.  38 U.S.C.A. §§ 
5108, 5103, 5103A, 5107(b), 7105 (West 2002 & Supp 2005); 38 
C.F.R. §§ 3.102, 3.156, 3.159 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of an August 2004 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The AOJ letter(s) noted 
above informed him that additional information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the August 
2004 Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.  Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession.

The Board notes that the August 2004 Statement of the Case 
did not contain the laws and regulations applicable to 
reopening a claim on the basis of new and material evidence.  
However, such information was provided in the VCAA notice 
letter issued in August 2004.  The Board also notes that 
additional evidence was received into the record in November 
2005 and December 2005, including records not considered by 
the Regional Office, without waiver of Regional Office 
consideration by the veteran or his representative.  
Nevertheless, in light of the favorable determination 
contained herein reopening the claim, the veteran is not 
adversely impacted by the Board's adjudication at this time.  
Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of VA and 
private post service treatment and examination.  Moreover, 
the claims file contains the veteran's own statements in 
support of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



New and material evidence

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 38 C.F.R. § 3.156(a).  As the veteran filed 
his claim to reopen in July 2004, the revised version of the 
law is applicable in this case.

Under the revised regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002)(eliminates the concept of a well-grounded claim).

Analysis

Procedural background

As noted previously, the veteran's claim of entitlement to 
service connection for lumbosacral strain was denied by the 
RO in a March 1999 rating decision.  The veteran did not 
perfect an appeal and that decision became final.  See 38 
U.S.C.A. § 7105.  It is noted that the February 2005 rating 
decision on appeal, determined that new and material evidence 
had been received, and proceeded to review the appeal on the 
merits.  However, the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  

The evidence of record at the time of the last final rating 
decision in March 1999 included the veteran's service medical 
records dated from February 1974 to March 1977 which are 
negative for any complaints or findings relative to a back 
abnormality.  On initial VA examination subsequent to this 
service, in October 1979, there were no complaints or 
abnormal findings relative to the back.  The veteran's orders 
to active duty for training dated April 9, 1998 show the 
veteran was ordered to duty for seven days from April 26, 
1998 to May 2, 1998.  An April 30, 1998 treatment report from 
U.S. Army Health Clinic at Ft. Indiantown Gap, Pennsylvania 
showed the veteran was seen with complaints of low back pain.  
He indicated he was unsure as to how it occurred.  The 
impression was an acute lumbosacral strain.  On DA Form 2173, 
Statement of Medical Examination and Duty Status, dated April 
30, 1998, it was indicated that injury resulting in a 
diagnosis of acute lumbosacral strain had been incurred in 
the line of duty while training.  A report of a July 1998 VA 
examination noted the veteran continued to have back pain, 
but that it did not radiate to his legs.  The veteran 
reported as medical history that he had sustained back strain 
in April 1998 in Pennsylvania while working with heavy 
equipment, and climbing up a rubber fire, when he slipped and 
grabbed the rail.  He indicated that he did not fall, but had 
low back pain the next day which had been present 
intermittently since.  It was noted that the veteran had back 
spasms.  The VA examiner's impression was lumbosacral strain.  
A private medical report dated in January 1999 indicated the 
veteran reported he had strained his low back the past April, 
and had stated having spasms during the past few weeks.  He 
noted that he was taking muscle relaxers.  Objectively, it 
was noted the mid to low back was diffusely tender.  Based on 
the evidence as described above, the RO denied the claim for 
service connection, citing the absence of competent evidence 
relating the current disability to active service.  It was 
found that the April 1998 back strain was acute and had 
resolved and that the evidence indicated he had reinjured his 
back in January 1999.

The evidence added to the record subsequent to the last final 
rating decision in March 1999 includes reports of two private 
physician examinations from the Little Rock Family Practice 
Clinic, dated in July 2004 and September 2004 reflecting 
complaints of back pain.  Additionally, in October 2004, 
additional service medical records were received, dated from 
July 1980 to May 1998 which also reflect complaints of 
continued low back pain.  In July 1980, the veteran reported 
he felt pain in the low back and groin while moving boxes.  
Such was noted to have been incurred in the line of duty.  
Physical examination of the back was within normal limits, 
and there were no neurological changes.  The assessment was 
muscle strain.  He was treated and released.  He was 
prescribed heat and a profile change.  In May 1998, the 
veteran reported he had strained his back one week earlier 
while doing exercises with his unit.  The assessment was low 
back pain/strain.

Verification of the dates of the veteran's active duty and 
reserve duty was received in December 2004.

In December 2005, additional service medical records were 
received, including records dated from October 1999 to 
October 2002.  

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered.  This comprehends official 
service department records which presumably have been 
misplaced and have now been located and forwarded to the 
Department of Veterans Affairs.  38 C.F.R. § 3.156(c).

As additional service medical records have been received 
subsequent to the prior final March 1999 rating decision, new 
and material evidence has been received.  As such, the 
veteran's claim is reopened.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for lumbosacral pain is 
reopened, and the appeal is, to that extent, granted.


REMAND

Prior to appellate review of the reopened claim, de novo, 
additional development of the record is needed.  In this 
regard the Board notes that additional service medical 
records were received into the record.  An opinion as to the 
etiology of any current back disability with consideration of 
the additional service medical records, in light of the 
record as a whole, would be useful in the adjudication of the 
appeal.



Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  A VA examiner should conduct a full review 
of the claims file, paying close attention to 
all service medical evidence of record, to 
include back complaints in 1980 and 1998, and 
provide an opinion as to whether it is at 
least as likely as not that any current back 
disorder is related to the veteran's service.  
Should the VA examiner decide that the 
evidence of record is insufficient; a VA 
examination should be scheduled in order to 
make the determination.

2.  Upon completion of the above, the RO must 
readjudicate the issue on appeal and consider 
all evidence received since issuance of the 
most recent Statement of the Case.  If any 
benefit sought on appeal remains denied, the 
appellant and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


